—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Demakos, J.), rendered June 11, 1992, convicting him of robbery in the first degree and robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant challenges the jury’s verdict as contrary to the weight of the evidence, asserting thát the complainant’s identification testimony was weak, and was convincingly contradicted by the testimony of the defense witnesses. However, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the trier-of-fact, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be afforded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]).
The defendant also challenges, as unduly prejudicial, the prosecutor’s questioning of two defense witnesses, as well as an isolated remark in the prosecutor’s summation, objections to which were immediately sustained. While the two unanswered questions, as well as the summation remark, were improper, any error in this regard was harmless in light of the overwhelming evidence of the defendant’s guilt (see, People v Crimmins, 36 NY2d 230).
We perceive of no basis upon which to modify the defendant’s sentence (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are unpreserved for appellate review, and, in any event, without merit. Mangano, P. J., Thompson, Bracken and Altman, JJ., concur.